Title: Charles Caldwell to Thomas Jefferson, 25 April 1814
From: Caldwell, Charles
To: Jefferson, Thomas


          Sir, Philada  April 25th 1814
          Although personally unknown to you, at least, I fear, unrecollected, I address you frankly as a man of letters, in relation to and in behalf of the literature of our country. Amidst other numerous and to me more important engagements, I have allowed myself to be prevailed on lately to take charge of the editorial department of the Port Folio, a monthly Journal with the reputation of which you are not, probably, altogether unacquainted. For many years past, this work has been devoted almost exclusively to American literature. Its numbers have rarely contained more than a very few pages of foreign or extracted matter. It has been kept, moreover, perfectly free from party politics, polemical theology, and every other topic calculated to enkindle the passions and to inveterate prejudices, rather than to improve the intellect or ameliorate the heart. Nor is it my intention to suffer, in these respects, any change to occur in it while under my direction. But for information touching the general character and bearing of the Journal, permit me to solicit your attention to the editorial address, a copy of which accompanies this letter.
          You will perceive that American biography is intended hereafter to constitute a prominent article department in the pages of the Port Folio. It is not possible, however, that materials for filling up this in a manner creditable either to the work, the country, or the personages whose names may be introduced, can be in the possession of any individual. In relation to this point the joint contribution of numbers, and those widely scattered throughout the country, will be essential.
          To you it would be worse than superfluous to speak of the importance of American biography. Fortunately the period has arrived when our fellow citizens at large have become sensible of its utility. They are delighted, moreover, with the variety of character and incident which it contains. It seems, in fact, essential to the popularity and, therefore, to the usefulness of a periodical work.
          Virginia abounds and has long abounded in characters whose virtues and talents, learning and achievements are worthy to be recorded, as well in honour of the individuals themselves, as for the good of posterity others. The names and merits of our revolutionary worthies, in particular, should never be forgotten. Yet forgotten they will be, and that at no very distant period, unless handed down by some more permanent vehicle than mere
			 traditionary story:
          I have no doubt, sir, but by this time you fathom my meaning, should I even decline being more explicit. I have  read and am delighted with your biographical notice of the late Governor Lewis, prefixed to the account of his expedition to the Pacific Ocean.
			 Something of the kind from your pen, in
			 relation to Patrick Henry, the Lees, the Randolphs or any of the other distinguished Virginians, with whom you have acted and been intimate, would be recieved as a favour of the highest order. I say from your own pen, in preference to any other. Should this, however be more than I am entitled to expect, or than your more important engagements will allow; perhaps you can inform me to what sources I may
			 apply with a prospect of success—Possibly it might be practicable, by means of your personal influence with some of your literary friends, to induce them to embark in the undertaking. If under
			 any
			 and all of these shapes I ask too much, let my apology be the object I have in view—to rescue from oblivion American characters, to awaken in the minds of our youth those elevated and ennobling
			 sentiments for which well written biography is  so eminently calculated, and to subserve the cause of letters in our country.
          The character of Patrick Henry would be peculiarly acceptable to me—so indeed would any one from your pen or through your influence.
          Communications for the Port Folio are usually addressed to Bradford and Inskeep, Booksellers, Philadelphia. Any note you may have the goodness to forward in answer to this will bear my own address—viz Dr Charles Caldwell, Philadelphia.
          Should you have in possession any original articles other than biographical, suitable for a monthly miscellany, I need not express to you with what pleasure I would receive them.
          I have the honour to be, with the highest consideration,
          Your obedient and Very Humble servantCh: Caldwell
        